

115 HR 5678 IH: Rural Emergency Medical Center Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5678IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Ms. Jenkins of Kansas (for herself, Mr. Kind, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of rural emergency medical
			 center services under the Medicare program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Emergency Medical Center Act of 2018 or the REMC Act of 2018. 2.Medicare rural emergency medical centers and services (a)In general (1)Rural emergency medical center and services definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
 (A)in subsection (e), in the last sentence of the matter following paragraph (9), by inserting or a rural emergency medical center (as defined in subsection (jjj)(1)) before the period at the end; and (B)by adding at the end the following subsection:
						
 (jjj)Rural Emergency Medical Center; Rural Emergency Medical Center Services(1)The term rural emergency medical center means a facility that— (A) (i)as of the date of the enactment of this subsection—
 (I)was a critical access hospital; or (II)was a hospital with not more than 50 beds located in a county (or equivalent unit of local government) in a rural area (as defined in section 1886(d)(2)(D)), or was a hospital with not more than 50 beds that was treated as being located in a rural area pursuant to section 1886(d)(8)(E); or
 (ii)was a critical access hospital described in clause (i)(I) or a hospital described in clause (i)(II) that ceased operations during the period beginning on the date that is 5 years prior to the date of the enactment of this subsection and ending on the date of the enactment of this subsection;
 (B)provides 24-hour emergency medical care and observation care that does not exceed an annual per patient average of 24 hours or more than 1 midnight;
 (C)may include a unit of the facility that is licensed as a distinct part skilled nursing facility; (D)does not provide any acute care inpatient beds and has protocols in place for the timely transfer of patients who require acute care inpatient services or other inpatient services;
 (E)provides for the transport of patients who require acute care inpatient services or other inpatient services from the rural emergency medical center to a hospital or critical access hospital, either by the rural emergency medical center’s ambulance service provider or through another ambulance service supplier;
 (F)has elected to be designated as a rural emergency medical center; (G)has been licensed by, or received approval to operate as a qualified emergency medical center from, the State under paragraph (3); and
 (H)is certified by the Secretary under paragraph (4). (2) (A)The term rural emergency medical center services means medical and other health services furnished by a rural emergency medical center on an outpatient basis.
 (B)Such term shall include extended care services (as defined in subsection (h)) subject to such requirements as the Secretary may specify.
 (3)A facility may not operate as a rural emergency medical center unless the facility— (A)is located in a State that provides for the licensing of emergency medical centers under State or applicable local law; and
									(B)
 (i)is licensed pursuant to such law; or (ii)is approved by the agency of such State or locality responsible for licensing hospitals, as meeting the standards established for such licensing.
 (4)The Secretary shall certify a facility as a rural emergency medical center if the facility— (A)meets the criteria for rural emergency medical center described in subparagraphs (A) through (G) of paragraph (1);
 (B)has in effect a transfer agreement with a level I or level II trauma center; and (C)meets such staff training and certification requirements as the Secretary may require.
 (5)A facility certified by the Secretary as a rural emergency medical center shall be deemed to be a critical access hospital for purposes of section 256b of title 42, United States Code..
					(2)Payment for rural emergency medical center services
 (A)In generalSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended— (i)in paragraph (8), by striking and at the end;
 (ii)in paragraph (9), by striking the period at the end and inserting ; and; and (iii)by inserting after paragraph (9) the following new paragraph:
							
 (10)in the case of rural emergency medical center services, services provided by a rural emergency medical center ambulance service provider or another ambulance service supplier to transport patients who require acute care inpatient services or other inpatient services from such rural emergency medical center to a hospital or critical access hospital, and extended care services furnished by a rural emergency medical center, the amounts described in section 1834(w)..
 (B)Payment amountSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following subsection:
						
							(w)Payment rules relating to rural emergency medical centers
 (1)Payment for rural emergency medical center outpatient servicesThe amount of payment for rural emergency medical center services of a rural emergency medical center is determined as follows:
 (A)Facility feeWith respect to facility services (other than services for which payment is made under subparagraph (B)), the sum of the following:
 (i)OPPS rateThe amount of payment that would otherwise apply under section 1833(t) for covered OPD services (as defined in section 1833(t)(1)(B) (other than clause (ii) of such section)).
 (ii)Additional feeAn additional facility payment in an amount determined appropriate by the Secretary that accounts for the fixed costs of the rural emergency medical center in furnishing rural emergency medical center services and the low volume of services provided by such center.
 (B)Professional servicesWith respect to professional services, the amount of payment that would otherwise be made under this part (other than under section 1833(t)(21)) for such services.
 (2)Payment for transportation servicesThe amount of payment for services provided by a rural emergency medical center ambulance service provider or another ambulance service supplier to transport patients who require acute care inpatient services or other inpatient services from such rural emergency medical center to a hospital or critical access hospital is equal to 105 percent of the amount otherwise payable for such services in such area under section 1834(l).
 (3)Payment for extended care servicesThe amount of payment for extended care services furnished by a rural emergency medical center that is licensed and approved to furnish such extended care services is equal to 110 percent of the amount of payment that would otherwise be made for covered skilled nursing facility services under section 1888(e) for the year involved without regard to section 1888(h)..
 (b)Conditions of participationSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended— (1)in subparagraph (X), by striking at the end and;
 (2)in the subparagraph (Y), by striking at the end the period and inserting a comma; and (3)by inserting after subparagraph (Y) the following new subparagraph:
					
 (Z)in the case of a rural emergency medical center, to meet requirements applicable to critical access hospitals under this title, other than—
 (i)requirements relating to a Medicare rural hospital flexibility program under section 1820(c), including state designation of a facility as a critical access hospital and criteria for such designation under paragraph (2) of such section;
 (ii)requirements relating to critical access hospitals and rural health networks under section 1820(d); (iii)certification by the Secretary as a critical access hospital under section 1820(e);
 (iv)requirements relating to the provision of inpatient hospital services or acute care beds by a hospital or critical access hospital under this section, including under—
 (I)paragraph (1)(G) of this subsection (relating to certain payment restrictions for inpatient hospital services); and
 (II)paragraph (1)(T) of this subsection (relating to data submission requirements for inpatient hospital services for purposes of the low-volume adjustment); and
 (v)such others provisions of law or regulation, including provisions under Part B and Part E, as the Secretary may specify..
 (c)Treatment as telehealth originating siteSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the following new subclause:
				
 (IX)A rural emergency medical center (as defined in section 1861(jjj)(1)).. (d)Waiver of distance requirement for replacement CAHs; subsequent redesignation of rural emergency medical center as CAHsSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended—
 (1)in subparagraph (B)(i)(I), by inserting subject to subparagraph (F), before is located; and (2)by adding at the end the following new subparagraphs:
					
 (F)Option to waive distance requirementBeginning on the date of the enactment of this subparagraph, for every critical access hospital located in a State that is certified as a rural emergency medical center under section 1861(jjj)(4), the State shall have the option of waiving the distance requirement described in subparagraph (B)(i)(I) with respect to another facility located in the State that is seeking designation as a critical access hospital under this paragraph.
 (G)Redesignation of a rural emergency medical center as a critical access hospitalA rural emergency medical center that was previously designated as a critical access hospital under this paragraph may elect to be redesignated as a critical access hospital (in the same manner that the hospital was originally designated as a critical access hospital) at any time, subject to such conditions as the Secretary may establish..
 (e)Conforming amendmentSection 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) is amended by inserting rural emergency medical center, after critical access hospital,. (f)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the date that is 1 year after the date of the enactment of this Act.
			